Case 6:20-cv-00023-NKM-RSB Document 43-1 Filed 09/18/20 Page 1 of 2 Pageid#: 425




                            EXHIBIT 1
    Case 6:20-cv-00023-NKM-RSB Document 43-1 Filed 09/18/20 Page 2 of 2 Pageid#: 426


        Beacon                                                                       Student         New           
                                                                                                                   (https://beacon-rest.os.liberty.edu/beacon-rest/logout)



                                                                                 Open (0)              Closed (1)




                REDACTED
Complaint #                 REDACTED                  Student Accounts       Term: 202030                                                                     Acknowledged




REDACTED
                                                                                                                           .




Preferred Outcome:



REDACTED                                                                                                                                      .




Decision:
Dear         My name is Kayla Glass, and I am a Compliance Analyst in Student Financial Services at Liberty University. I am in receipt of the Beacon Complaint Form that
     REDACTED


you submitted to the Student Advocate's O ce on REDACTED          because one of my main roles is to review student concerns regarding Student Financial Services. In the
complaint, you expressed your dissatisfaction with the amount of credit that is being awarded to eligible students and that the eligibility requirements for receiving the
credit include living on campus in Fall 2020. You have requested that the University reconsider the amount of credit that is being offered to eligible students in light of the
COVID-19 pandemic and for the credit to be awarded to students who will not be returning to the University in Fall 2020. I am responding to you on behalf of the Student
Advocate O ce and the Student Financial Services Division. Let me begin by saying how unfortunate it is that your school year has been interrupted by these unforeseen
circumstances. I pray that you and your family will be blessed with good health and that your life will be richly rewarded by God's faithfulness and provision. Regarding
your appeal for Liberty to reconsider the amount of credit being given and to offer the credit to students who will not be living on campus, your opinion is appreciated;
however, the University is not currently considering appeals for students who will not be returning to the University in Fall 2020 or for the amount of the credit that is
being provided to eligible students for Spring 2020 costs. Respectfully, L. Kayla Black Glass Compliance Analyst II Student Financial Services (888) 583-5704 Liberty
University | Training Champions for Christ since 1971




Uploaded Documents:

none
